Citation Nr: 1037117	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-31 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the previously denied claim of service connection for an eye 
disability to include corneal abrasions and residuals therefrom. 

2.  Entitlement to service connection for an eye disability to 
include corneal abrasions and residuals therefrom.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, J. A., and S. A.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to October 1983.  
The Veteran also had 5 years, 7 months, and 6 days of prior 
active service.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Waco, Texas.  

The Veteran appeared at a Travel Board hearing at the RO before 
the undersigned Acting Veterans Law Judge in July 2010.  A 
transcript of the hearing is of record.  

With regard to the Veteran's claim of service connection for 
corneal abrasions and residuals therefrom, it has been held that 
the Board is under a legal duty in such a case to determine if 
there was new and material evidence received, regardless of the 
RO's actions.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Accordingly, the Board has phrased the issues as whether 
new and material evidence has been received to reopen the claim 
of service connection for corneal abrasions and residuals 
therefrom on the title page of this decision.

The newly reopened claim of service connection for an eye 
disability to include corneal abrasions and residuals therefrom, 
is remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Veteran will be notified if further action 
is required on his part.  

At the videohearing before the Board, the Veteran's 
representative raised the issue of clear and unmistakable error 
in the October 1983 rating decision.  This matter is referred to 
the RO for appropriate action. 

FINDINGS OF FACT

1.  In an September 1999 rating determination, the RO denied 
service connection for an eye disability to include corneal 
abrasions; the Veteran was notified of this decision in October 
1999 and did not appeal, thus the decision became final.  

2.  Evidence received since the September 1999 denial of service 
connection for an eye disability to include corneal abrasions 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1999 rating determination denying service 
connection for an eye disability to include corneal abrasions is 
final. 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.104, 20.1103 (2009).

2.  Evidence received since the September 1999 rating 
determination denying service connection for an eye disability to 
include corneal abrasions is new and material, and the Veteran's 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5- 2004 (the notice and duty to 
assist provisions of the VCAA do not apply to claims that could 
not be substantiated through such notice and assistance).  In 
view of the Board's favorable decision on this claim, as it 
relates to the issue of whether new and material evidence has 
been received to reopen the claim of service connection for 
corneal abrasions, further assistance is not required to 
substantiate that element of the claim.

New and Material

Final decisions will be reopened on receipt of new and material 
evidence.  38 U.S.C.A. § 5108.  As noted above, the RO denied 
service connection for corneal abrasions on the basis that new 
and material evidence had not been received in September 1999.  
The Veteran did not file an appeal, and the September 1999 rating 
decision, for which notice was given in October 1999, became 
final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 20.302, 20.1103.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that material evidence is: (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; (3) 
evidence on an element where the appellant did not have to submit 
evidence until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The Board notes that the RO originally denied service connection 
for corneal abrasions, hyperopic astigmatism, and simple 
hyperopia in October 1983.  In denying service connection, the RO 
observed that the Veteran claimed a right eye disorder, which was 
noted on entrance examination with corneal scarring with visual 
acuity at 20/200 correctible to 20/70 in the right eye, with 
separation examination being the same.  The RO found there was no 
aggravation or injury in service which would have aggravated this 
disability.  The RO noted that while in service, the Veteran was 
diagnosed with hyperopic astigmatism of the right eye and simple 
hyperopia of the left eye.  The RO found that the Veteran's 
corneal abrasions were shown to have pre-existed service with no 
aggravation.  The RO also found that hyperopia, astigmatism, and 
simple hyperopia were congenital defects.

In December 1997, the Veteran requested that his claim be 
reopened.  In support of his claim, the Veteran submitted a July 
1997 letter from his private physician, M. Hollingsworth, M.D.  
In his letter, Dr. Hollingsworth noted that the Veteran had a 
history of a foreign body and a thorn striking the right cornea.  
He further noted that the right eye had a history of amblyopia.  
He indicated that the Veteran had a visually significant cataract 
in the right eye possibly related to old traumatic events.  He 
stated that the Veteran would benefit from surgical correction.  
The Veteran also submitted a July 1997 ophthalmological report 
containing diagnoses of an old corneal scar in the right eye, 
amblyopia of the right eye, and a cataract of the right eye.  The 
Veteran also submitted a surgical report for the removal of the 
right eye cataract dated July 7, 1997.  

In May 1998, the RO denied service connection for a right eye 
condition with scarring on the basis that new and material 
evidence had not been received to reopen the previously denied 
claim.  In denying service connection, the RO noted that service 
connection had previously been denied for this condition in 
October 1983.  No appeal had been received and the decision 
became final.  The RO stated that the recently received treatment 
records did not show service incurrence, therefore, the claim had 
not been successfully reopened.  The RO indicated that the 
previous rating had noted that service medical records showed the 
Veteran's entrance examination noting corneal scarring of the 
right eye, with decreased visual acuity.  It observed that the 
newly cited reports from the Eye Clinic did not show any evidence 
of aggravation or injury in service.  The RO indicated that there 
was no reasonable possibility that the new evidence submitted in 
connection with the current claim would change the prior 
decision.  The Veteran was notified of the decision in June 1998 
and did not appeal.  Thus, the decision became final.  

In September 1999, the Veteran submitted evidence in an attempt 
to reopen his previously denied claim of service connection.  

In an August 1999 letter, the Veteran's private physician. A. 
Jones, M.D., indicated that the Veteran was first seen in their 
office in July 1997.  He was noted to have undergone cataract 
surgery of the right eye later that month.  He indicated that the 
Veteran's persistently reduced vision in his right eye could be 
due to a number of factors.  One could be the pre-existing 
amblyopia of the right eye.  He also stated that the corneal 
scars might be contributing as well.  A review of the past 
medical records might help to delineate the cause but he could 
not tell for sure at this point.  The Veteran also submitted 
treatment records for the July 1997 time frame.

The RO again denied service connection for corneal abrasions on 
the basis that new and material evidence had not been received.  
It indicated that treatment records for the period from June 1997 
to August 1999 again noted reduced vision of the right eye with 
history of corneal foreign bodies removed many years ago from the 
right cornea.  It observed that the rating decision of October 
1983 denied service connection for this condition.  The RO noted 
that no appeal was received within one year following 
notification of that decision, therefore, the decision became 
final and could not be reopened without new and material 
evidence.  It stated that treatment records received did not show 
service incurrence or aggravation of this condition.  Therefore, 
the claim had not been successfully reopened.  The Veteran was 
notified of the decision in September 1999 and did not appeal.  
Thus, the decision became final.  

In August 2006, the Veteran requested that his previously denied 
claim of service connection for a right eye disability be 
reopened.  He stated that he knew that his eye condition/injury 
was the result of a piece of metal that got into his eye during 
service.  He noted that he received treatment for it while in 
service at the dispensary and it had resulted in his ongoing 
problems.  

VA treatment records obtained in conjunction with the Veteran's 
request to reopen his claim reveal continued reports of a past 
medical history of a trauma to the right eye in 1982, with 
resultant poor vision and a corneal scar of the right eye.  The 
Board further notes that a superficial keratectomy of the right 
eye was performed in April 2006.  

Private treatment records obtained in conjunction with the 
Veteran's claim reveal that he underwent a Lamellar keratoplasty 
in March 2007.  

Also added to the record were the results of a March 2007 VA 
examination.  In the report, it was indicated that the claims 
folder had been reviewed and that there was evidence of a very 
faint hemosiderin deposit in the area of the foreign body removal 
in a September 1982 treatment record.  The VA physician also 
noted the Veteran's past ocular history, including the thorn 
injury to his eye as a child, the cataract removal in 1998(7), 
and the Lamellar keratoplasty in March 2007.  

He noted that the Veteran reported that after the injury in 1982, 
he became very light sensitive.  The Veteran further noted that 
when he had the cataract surgery in 1998, he was told that the 
central scar in the right eye was causing all the problems.  
Diagnoses of new postop from Lamellar keratoplasty for central 
scar right eye, unable to evaluate previous scar, and 
pseudophakia, OU, were rendered.  The examiner noted that the 
entrance physical documented decreased vision of 20/80 on the 
right and a drawing of a large central corneal scar in 1973.  He 
further observed that all examinations in 1982 drew the small 
foreign body scar inferior temporal and documented the old 
central scar.  He noted that the symptoms of light sensitivity 
began three months after the corneal foreign body removal and 
treatment with neomycin ointment.  

Also added to the record after the March 2007 VA examination were 
treatment records from the Scott and White Clinic and the March 
2007 operative report.  

At the time of his July 2010 hearing, the Veteran reported 
sustaining an injury to his right eye when a piece of metal fell 
into his right eye when taking bolts off a truck.  He noted 
receiving treatment for the right eye injury at the dispensary 
and then going to the emergency room to have the foreign 
substance removed.  He indicated that the object was removed from 
his eye.  The Veteran reported that he continued to feel as if 
there were something in his eye and he complained about it when 
stationed at Ft. Dix.  The Veteran also testified that he had 
been told that his cataract was caused by old trauma to the eye.  
He noted that he attributed the problems in his right eye to the 
scar which arose as a result of the removal of the foreign body 
from his eye as opposed to the scar from the thorn that had 
entered his eye when he was four.  He indicated that he was not 
arguing that the corneal abrasion he sustained in service 
aggravated any pre-existing condition.  

New and material evidence has been received to reopen the claim 
of service connection for bilateral corneal abrasions.  The in-
depth testimony of the Veteran as to how he sustained the 
injuries and the after effects of those injuries, the newly 
received treatment records documenting a continued history of a 
corneal abrasion to the right eye in 1982, and the results of the 
March 2007 VA examination noting the inservice scar and the 
complaints of blurred vision following the injury, relates to 
previously unestablished elements of the claim-a possible link 
between the current disability and the Veteran's period of 
service.  38 C.F.R. § 3.156(a).  Therefore, the Veteran's claim 
is reopened.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of 
service connection for an eye disability to include corneal 
abrasions and residuals therefrom, is reopened.




REMAND

VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

With regard to the Veteran's newly reopened claim of service 
connection for an eye disability to include corneal abrasions, 
the Board notes that while the Veteran was afforded a VA 
examination in March 2007 to determine the etiology of any 
current right eye disorder, to include residuals of any corneal 
abrasion of the right eye, the examiner indicated that she was 
not able to evaluate the scar as the Veteran had undergone a 
Lamellar keratoplasty for a central scar of the right eye.  

The examiner noted the history of the inservice injury but did 
not render an opinion as to what, if any, residuals, arose out of 
the inservice injury.  The Board notes that subsequent to the 
March 2007 VA examination, private treatment records, including 
the operative report from the March 2007 surgery, were associated 
with the claims folder.  The report indicated the location of the 
surgery and the results of the surgery.  The March 2007 examiner 
did not have the benefit of these records for review prior to 
rendering the opinion.  Moreover, the examiner did not render an 
opinion as to whether it was at least as likely as not that any 
residuals resulted from the inservice right eye injury.  Such an 
opinion must be rendered, with detailed rationale being provided, 
in order to properly decide the Veteran's claim.  Where the Board 
makes a decision based on an examination report that does not 
contain sufficient detail, remand is required "for compliance 
with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 
109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Lastly, the RO should take appropriate steps to contact the 
Veteran by letter and request that he provide sufficient 
information, and if necessary authorization, to enable the RO to 
obtain any pertinent treatment records showing treatment of the 
current eye disability.   

The RO should make an attempt to obtain any treatment records 
identified by the Veteran. The Veteran also should be informed 
that he may submit evidence to support his claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to contact the Veteran and ask him to 
identify all VA and non-VA medical 
treatment of the claimed eye disability.  
The letter should request sufficient 
information to identify the health care 
providers, and if necessary, signed 
authorization, to enable VA to obtain any 
additional evidence.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current eye disorder.  All 
indicated tests and studies are to be 
performed and all findings are to reported 
in detail.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination and the 
examiner should note such review in the 
report.  

The examiner should render an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that any 
residual eye disability arose out of the 
right eye injury sustained in service in 
September 1982, to include aggravation of 
any pre-existing condition, loss of visual 
acuity or increased loss of vision, or led 
to or caused any subsequent surgeries, 
including the right eye cataract removal or 
the Lamellar keratoplasty.  Complete 
detailed rationale is requested for each 
opinion that is rendered.  The examiner is 
advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.

3.  After undertaking any other development 
deemed appropriate, the RO/AMC should 
readjudicate the remaining issue on appeal 
on a de novo basis.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case 
containing all pertinent laws and 
regulations and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


